 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MARY ELIZABETH LANE,                                Case No.: 18-cv-2407-WQH-NLS
11                                      Plaintiff,
                                                         ORDER
12   v.
13   COMMISSIONER OF SOCIAL
     SECURITY,
14
                                      Defendant.
15
16   HAYES, Judge:
17         The matters before the Court are the Motion for Summary Judgment and Remand
18   filed by Plaintiff Mary Elizabeth Lane (ECF Nos. 14, 15), the Cross Motion for Summary
19   Judgment filed by Defendant Commissioner of Social Security (ECF No. 17), and the
20   Report and Recommendation issued by the Magistrate Judge (ECF No. 24) recommending
21   that the Court deny Plaintiff’s Motion for Summary Judgment and Remand and grant
22   Defendant’s Cross Motion for Summary Judgment.
23         The duties of the district court in connection with a report and recommendation of a
24   magistrate judge are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and 28
25   U.S.C. § 636(b). The district judge must “make a de novo determination of those portions
26   of the report . . . to which objection is made,” and “may accept, reject, or modify, in whole
27   or in part, the findings or recommendations made by the magistrate.” 28 U.S.C. §
28   636(b)(1). The district court need not review de novo those portions of a report and

                                                     1
                                                                                18-cv-2407-WQH-NLS
 1   recommendation to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000
 2   n. 13 (9th Cir. 2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
 3   (en banc) (“Neither the Constitution nor the [Magistrates Act] requires a district judge to
 4   review, de novo, findings and recommendations that the parties themselves accept as
 5   correct.”).
 6         No party has filed an objection to the Report and Recommendation. The Court has
 7   reviewed the Report and Recommendation, the record, and the submissions of the parties.
 8         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 24) is
 9   adopted in its entirety. Plaintiff’s Motion for Summary Judgment and Remand (ECF Nos.
10   14, 15) is denied. Defendant’s Cross Motion for Summary Judgment (ECF No. 17) is
11   granted. The Clerk shall enter judgment for Defendant Commissioner of Social Security
12   and against Plaintiff Mary Elizabeth Lane.
13    Dated: February 19, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              18-cv-2407-WQH-NLS
